DETAILED ACTION
This action is in response to the initial filing of Application no. 16/651,637 on 03/27/2020.
Claims 1 – 20 are still pending in this application, with claims 1, 10 and 19 being independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, 4, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims since the prior art fails to teach or suggest in reasonable combination the limitations recited in these claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. Claims 19 and 20 recited a computer readable medium. Since the specification fails to limit the claims to non-statutory embodiments, the claims language of 19 and 20 must recite limitations which limit the computer readable medium to non-transitory embodiments

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Zhou et al. (“Online Incremental Feature Learning with Denoising Autoencoders”) (“Zhou”).
As to claim 1, Zhou discloses a method of feature learning carried out by a computing device, the method comprising: receiving a data sample as an input to a feature learning model ( hard training value x is received so that an objective function is calculated for it, 2. Preliminaries, 3. Incremental Feature Learning with 3.1 Overview and Algorithm 1); calculating a reconstruction error based on the data sample and a plurality of features of the feature learning model ( a cost function computes dissimilarity between  input and reconstruction as objective for a hard training input data, 2. Preliminaries, 3. Incremental Feature Learning, 3.1 Overview and Algorithm 1); determining whether the reconstruction error satisfies a first threshold (“We form a set B which is composed of hard training examples whose objective function values are greater than a certain threshold μ”, 3. Incremental Feature Learning, 3.1 Overview and Algorithm 1); and adding a feature into the feature learning model to represent the data sample when the data sample satisfies the first threshold (3. Incremental Feature Learning with 3.1 Overview and Algorithm 1, 3.2 Adding Features with 3.2.1 Generative Training, 3.2.2 Discriminative training and 3.2.3 Hybrid Training).

As to claim 8, Zhou further teaches, wherein the reconstruction error (Zhou, cost function/objective) is calculated based on differences between a value of the data sample and reconstruction values corresponding to the plurality of features (2. Preliminaries, 3. Incremental Feature Learning with 3.1 Overview and Algorithm 1).
As to claim 9, Zhou further teaches wherein the feature learning model comprises a neural network (Zhou, denoising autoencodoer) and each feature of the feature learning model comprises a neuron (Figure 1 and 3. Incremental Feature Learning with 3.1 Overview).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (“Online Incremental Feature Learning with Denoising Autoencoders”) (“Zhou”) in view of Yajima et al. (US 2019/0378002) (“Yajima”).
For claim 3, Zhou further discloses ignoring the data when the reconstruction error satisfies a threshold (objective function of x is equal or less than a value which is less than μ, 3. Incremental Feature Learning, 3.1 Overview and Algorithm 1), yet fails to teach that threshold is a second threshold.
However, Yajima discloses a communication and synapse training method (Abstract),  comprising a first and second threshold, wherein the first and second threshold can be the same or different values with one being greater than the other ([0084] [0085])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Zhou’s invention in the same way the Yakima’s invention has been improved to achieve the predictable results of the method further comprising a second threshold, wherein the second threshold has the same value as the first threshold for the purpose of enhancing the method used to perform incremental feature learning to determine the optimal model complexity for large-scale online dataset by potentially varying the amount/type of input data used to generate a training set for adding new features (Zhou, Incremental Feature Learning, 3.1 Overview and Algorithm 1).

For claim 5, Zhou further discloses, wherein the reconstruction error satisfies the first threshold when the reconstruction error is greater than the first threshold (Zhou, 3. Incremental Feature Learning with 3.1 Overview and Algorithm 1).
For claim 6,  Zhou  and Yajima further discloses, wherein the reconstruction error satisfies the second threshold when the reconstruction error is less than the second threshold (Zhou, objective function of x is less than μ, 3. Incremental Feature Learning, 3.1 Overview and Algorithm 1) (Yajima, [0084] [0085]).
 For claim 7,  Zhou and Yajima,  further disclose, wherein the reconstruction error satisfies neither the first threshold nor the second threshold when the reconstruction error is between the first threshold and the second threshold, the first threshold being greater than the second threshold (Zhou, 3. Incremental Feature Learning with 3.1 Overview and Algorithm 1) (Yajima, thresholds are different with one threshold being greater than the other, [0084][0085]).


Claims 10 and 17 – 19  are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (“Online Incremental Feature Learning with Denoising Autoencoders”) (“Zhou”) in view of Draelos et al.( US 2017/0177993) (“Draelos”).
For claim 10, Zhou disclose a method of feature learning carried out by a computing device, the method comprising: receiving a data sample as an input to a feature learning model ( hard training value x is received so that an objective function is calculated for it, 2. Preliminaries, 3. Incremental Feature Learning with 3.1 Overview and Algorithm 1); calculating a reconstruction error based on the data sample and a plurality of features of the feature learning model ( a cost function computes dissimilarity between  input and reconstruction as objective for a hard training input data, 2. Preliminaries, 3. Incremental Feature Learning, 3.1 Overview and Algorithm 1); determining whether the reconstruction error satisfies a first threshold (“We form a set B which is composed of hard training examples whose objective function values are greater than a certain threshold μ”, 3. Incremental Feature Learning, 3.1 Overview and Algorithm 1); and adding a feature into the feature learning model to represent the data sample when the data sample satisfies the first threshold (3. Incremental Feature Learning with 3.1 Overview and Algorithm 1, 3.2 Adding Features with 3.2.1 Generative Training, 3.2.2 Discriminative training and 3.2.3 Hybrid Training). Yet, Zhou fails to teach an apparatus for feature learning comprising a memory; at least one processor coupled to the memory and configured to perform the method.
However, Draelos discloses a method for adaptive neural network management  (Abstract) comprising a computer with at least one processor coupled to the memory  (Fig.18, 1806 and 1804; [0155 – 0157])  which is configured to perform a method of learning a neural network (claim 1 - 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of application’s filing to improve Zhou’s invention in the same way that Draelos’ invention has been improved to achieve the predictable results of the method being further performed by a device comprising a computer with at least one processor coupled to the memory for the purpose of fully automating the process of generating neural networks.

For claim 17,  Zhou further discloses, wherein the reconstruction error (Zhou, cost function/objective) is calculated based on differences between a value of the data sample and reconstruction values corresponding to the plurality of features (Zhou, 2. Preliminaries, 3. Incremental Feature Learning with 3.1 Overview and Algorithm 1).
For claim 18, Zhou further discloses wherein the feature learning model comprises a neural network (Zhou, denoising autoencodoer) and each feature of the feature learning model comprises a neuron (Figure 1 and 3. Incremental Feature Learning with 3.1 Overview).

For claim 19, Zhou disclose a method of feature learning carried out by a computing device, the method comprising: receiving a data sample as an input to a feature learning model ( hard training value x is received so that an objective function is calculated for it, 2. Preliminaries, 3. Incremental Feature Learning with 3.1 Overview and Algorithm 1); calculating a reconstruction error based on the data sample and a plurality of features of the feature learning model ( a cost function computes dissimilarity between input and reconstruction as objective for a hard training input data, 2. Preliminaries, 3. Incremental Feature Learning, 3.1 Overview and Algorithm 1); determining whether the reconstruction error satisfies a first threshold (“We form a set B which is composed of hard training examples whose objective function values are greater than a certain threshold μ”, 3. Incremental Feature Learning, 3.1 Overview and Algorithm 1); and adding a feature into the feature learning model to represent the data sample when the data sample satisfies the first threshold (3. Incremental Feature Learning with 3.1 Overview and Algorithm 1, 3.2 Adding Features with 3.2.1 Generative Training, 3.2.2 Discriminative training and 3.2.3 Hybrid Training). Yet, Zhou fails to teach a computer-readable medium storing computer executable code, comprising instructions for performing the method.
However, Draelos discloses a method for adaptive neural network management  (Abstract) comprising a computer-readable medium storing computer executable code, comprising instructions (Fig.18, 1820; [0161 – 0163]) which is configured to perform a method of learning a neural network (claim 1 - 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of application’s filing to improve Zhou’s invention in the same way that Draelos’ invention has been improved to achieve the predictable results of further providing a computer-readable medium storing computer executable code, comprising instructions for performing the method. for the purpose of fully automating the process of generating neural networks.

Claims 12, 14 – 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (“Online Incremental Feature Learning with Denoising Autoencoders”) (“Zhou”) in view of Draelos et al.( US 2017/0177993) (“Draelos”) and further in view of Yajima et al. (US 2019/0378002)) (“Yajima”).
For claims 12 and 20, the combination of Zhou and Draelos further discloses ignoring the data when the reconstruction error satisfies a threshold (Zhou, objective function of x is equal or less than a value which is less than μ, 3. Incremental Feature Learning, 3.1 Overview and Algorithm 1), yet fails to teach that threshold is a second threshold.
However, Yajima discloses a communication and synapse training method (Abstract),  comprising a first and second threshold, wherein the first and second threshold can be the same or different values with one being greater than the other ([0084] [0085])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Zhou and Draelos in the same way the Yakima’s invention has been improved to achieve the predictable results of the method further comprising a second threshold, wherein the second threshold has the same value as the first threshold for the purpose of enhancing the method used to perform incremental feature learning to determine the optimal model complexity for large-scale online dataset by potentially varying the amount/type of input data used to generate a training set for adding new features (Zhou, Incremental Feature Learning, 3.1 Overview and Algorithm 1)

For claim 14, Zhou further discloses, wherein the reconstruction error satisfies the first threshold when the reconstruction error is greater than the first threshold (Zhou, 3. Incremental Feature Learning with 3.1 Overview and Algorithm 1).
For claim 15,  Zhou  and Yajima further discloses, wherein the reconstruction error satisfies the second threshold when the reconstruction error is less than the second threshold (Zhou, objective function of x is less than μ, 3. Incremental Feature Learning, 3.1 Overview and Algorithm 1) (Yajima, [0084] [0085]).
 For claim 16, Zhou and Yajima further disclose, wherein the reconstruction error satisfies neither the first threshold nor the second threshold when the reconstruction error is between the first threshold and the second threshold, the first threshold being greater than the second threshold (Zhou, 3. Incremental Feature Learning with 3.1 Overview and Algorithm 1) (Yajima, thresholds are different with one threshold being greater than the other, [0084][0085]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657